In a matrimonial action, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Nassau County (Vitale, J.), entered February 22, 1983, as directed the husband to pay counsel fees in the amount of $1,500 to the wife’s attorney. H Judgment modified, on the facts, by increasing the counsel fee awarded to $2,500. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. H We find that on the record before us the counsel fee award-was inadequate to the extent indicated. Brown, J. P., Niehoff, Rubin and Eiber, JJ., concur.